Citation Nr: 0922816	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-34 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
November 1952, and from September 1953 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the Veteran's claim of 
entitlement to TDIU.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran holds a high school diploma and last worked as a 
school bus driver in May 2005; his service connected 
disabilities are bilateral hearing loss, at a 30 percent 
evaluation, tendonitis of the left shoulder at a 30 percent 
evaluation, tendonitis of the right shoulder at a 30 percent 
evaluation, a fracture of C2 with traumatic arthritis of the 
cervical spine, at a 20 percent evaluation, benign paroxysmal 
positioning vertigo at a 10 percent evaluation, bilateral 
external otitis at a 10 percent evaluation, diabetes mellitus 
at a 10 percent evaluation, and tinnitus, at a 10 percent 
evaluation; these disabilities are not of such severity as to 
preclude him from securing or following a substantially 
gainful occupation consistent with his education and 
occupational experience.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.358, 
4.1, 4.3, 4.15, 4.16, 4.19 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  And, the notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in July 2006.  This letter informed the 
Veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the appellant should provide.  Therefore, the Board finds 
that any notice errors did not affect the essential fairness 
of this adjudication, and that it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The July 2006 letter also provided the Veteran with notice of 
the disability rating and effective date regulations, in 
accord with Dingess/Hartman.  No prejudice has been alleged 
in the timing of this notice, and none is apparent from the 
record.

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits that are 
being finally decided on this appeal, such as obtaining VA 
and private medical records.  Consequently, the duty to 
notify and assist has been satisfied in this appeal.

The Veteran contends that his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment consistent with his education and his occupational 
experience.

In circumstances where a claimant claims unemployability and 
he/she is less than totally disabled under the schedular 
criteria, a total rating may be granted where it is found 
that service connected disorder(s) prevent him/her from 
securing and maintaining substantially gainful employment, 
provided that: if there is only one such disability, this 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

Since it is the established policy of VA that a total 
disability rating be granted when a claimant is unable to 
secure or follow a substantially gainful occupation by reason 
of service connected disabilities, extra- schedular 
consideration is to be afforded when the percentage standards 
of 38 C.F.R. § 4.16(a) have not been met.  38 C.F.R. § 4.15 
(2008).  Total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a), 4.15 (2008).

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability. 38 C.F.R. § 4.15 
(2008).  VA must consider the effects of the claimant's 
service connected disability in the context of his/her 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service connected 
disabilities alone are of sufficient severity to produce 
unemployment, see Hatlestad v. Derwinski, 5 Vet. App. 524, 
529 (1993), and disability stemming from nonservice connected 
disability or advancing age may not be considered.  Id., 38 
C.F.R. § 4.19 (2007).  See also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (the sole question of whether a claimant 
is employable depends upon his/her capability of performing 
the physical and mental acts required by employment, and not 
whether the claimant can find employment).

The Veteran is currently service connected for bilateral 
hearing loss, at a 30 percent evaluation, tendonitis of the 
left shoulder at a 30 percent evaluation, tendonitis of the 
right shoulder at a 30 percent evaluation, a fracture of C2 
with traumatic arthritis of the cervical spine, at a 20 
percent evaluation, benign paroxysmal positioning vertigo at 
a 10 percent evaluation, bilateral external otitis at a 10 
percent evaluation, diabetes mellitus at a 10 percent 
evaluation, and tinnitus, at a 10 percent evaluation.  These 
evaluations combine to an 80 percent evaluation, however, the 
Veteran does not have any single disability rated higher than 
30 percent.  Thus, he fails to meet the percentage 
requirements of 4.16(a).

Nonetheless, the appellant has asserted that his service- 
connected disabilities render him incapable of obtaining and 
retaining substantially gainful employment.  Reviewing the 
pertinent evidence of record, it appears to show that the 
Veteran continued working until approximately May 2007, as a 
school bus driver.  A letter dated June 2007 from his 
employer indicated that the Veteran has worked as a school 
bus driver since December 1998 to the present.  It was noted 
that he had only recently been unable to work due to several 
different reasons, including stressful conditions, pain in 
his shoulder, knees, and neck, "accident prevention" and 
"safeguard students and property".  Thus, while it appears 
that the Veteran's service connected shoulder pain may have 
had some part in his inability to work, this statement 
appears to indicate that the majority of the reasons the 
Veteran was currently unable to work were not due to his 
service related disabilities.

Further, a statement from a private physician dated June 2007 
is of record.  It indicates that the Veteran has a chronic 
low back condition with pain that extends down into the right 
leg.  An MRI taken in 2006 noted disc protrusions at two 
different levels.  The physician indicated that the Veteran 
had chronic sciatica.  He did drive a school bus, but this 
was no longer possible for him.  The physician also stated 
that, due to chronic back pain and sciatica, the Veteran had 
trouble utilizing his right leg both on the gas pedal and the 
brake pedal.  This is a danger to himself and the passengers 
on the bus.  The physician indicated that he recommended that 
the Veteran no longer do this type of work effective 
immediately.  Thus, this physician indicates that the Veteran 
is no longer able to work due to his nonservice connected low 
back disability.

Finally, the Board also points out that the Veteran's VA and 
private treatment records do show extensive treatment for 
many of the Veteran's nonservice connected disabilities, such 
as his lumbar spine spondylosis and radiculitis, and right 
hip arthritis.

While the Board does not dispute the fact that the Veteran's 
service connected disabilities have some impact on his 
employability, the Board finds that this level of impact is 
adequately reflected in the level of disability compensation 
the Veteran is currently receiving.  The evidence simply does 
not demonstrate that his service-connected disabilities alone 
prevents him from performing any other jobs.  The Board also 
points out that the Veteran does have a high school diploma 
and significant work experience which the Board finds would, 
in the absence of his other nonservice connected 
disabilities, make it possible for him to find another means 
of employment.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


